Case 1:09-cv-O7840-.]GK Document 349 Filed 11/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

D'AMICO DRY LIMITED,
Plaintiff,
- against -

PRIMERA MARITIME (HELLAS) LIMITED ET
AL. ,

Defendants.

 

JOHN G. KOELTL, District Judge:

For the reasons stated by the Court

 

 

".EISB§V§ISN*Y'*
DOCUMENT
_ELECTRONICALLY FILED
¢>O¢ #:

 

 

 

 

 

 

09-cv-7840 (JGK)

ORDER

 

at today's hearinq,

defendant Nikka Finance Inc.’s unopposed motion to dismiss for a

lack of personal jurisdiction is granted. The complaint against

Nikki Finance Ino.
SO ORDERED.

New York, New York
November 14, 2018

Dated:

is dismissed without prejudice.

John G. Koeltl

United States District Judge

 

